DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 98/41475 A1 to Kautar Oy hereinafter (hereinafter “Kautar Oy”) (copy provided by Applicant) in view of United States Patent No. 6,666,953 B1 to Gane (hereinafter “Gane”).

Referring to Applicant’s independent claim 1, Kautar Oy teaches a surface-reacted precipitated calcium carbonate (PCC) pigment (See Abstract; page 9, ll. 1-21 of Kautar Oy) prepared by a process comprising contacting a PCC-comprising pigment (page 9, ll. 1-21; Kautar Oy teaches using precipitated CaCO3 prepared with the apparatus taught therein) with at least one anion being capable of forming water-insoluble calcium salts (page 9, l. 1 - page 10, l. 4; Kautar Oy teaches adding H3PO4 in the first embodiment and including an additive to the second alternative embodiment to obtain PCC having a layer of Ca3(PO4)2; the additive of second embodiment of Kautar Oy can be H3PO4) and with an excess of solubilized calcium ions (pages 4-3 anion is solubilized in an aqueous medium), wherein said surface-reacted PCC comprises an insoluble at least partially crystalline calcium salt of said anion formed on the surface of at least part of the PCC (page 9, l. 1, - page 10, l. 4; Kautar Oy teaches the obtained surface treated PCC particles contain, e.g., core of CaCO3, layer of Ca3(PO4)2, layer of CaCO3, and a surface of Ca3(PO4)2; the surface of Ca3(PO4)2 is equivalent to Applicants’ claim term “at least partially crystalline calcium salt of said anion”), and the at least partially crystalline calcium salt of said anion extends from the surface of at least part of the PCC of the PCC-comprising pigment (page 9, l. 1, - page 10, l. 4; Kautar Oy teaches the obtained surface treated PCC particles contain, e.g., core of CaCO3, layer of Ca3(PO4)2, layer of CaCO3, and a surface of Ca3(PO4)2; the surface of Ca3(PO4)2 is equivalent to Applicants’ claim term “at least partially crystalline calcium salt of said anion extends from the surface of at least part of the PCC of the PCC-comprising pigment”).
Although Kautar Oy teaches in one embodiment the aim is to improve the acid resistance of calcium carbonate by adding H3PO4 (page 9, l. 1 - page 10, l. 4 of Kautar Oy), Kautar Oy does not teach specifically providing H3O+ ions per Applicant’s claim language.
However, Gane teaches a process for the preparation of a treated filler or pigment containing calcium carbonate (See Abstract of Gane).  In carrying out the process, Gane teaches treating the calcium carbonate with one or more medium-strong or strong providers of H3O+ ions in the presence of gaseous CO2 (See Abstract; col. 1, ll. 42-51; col. 6, l. 17 - col. 7, l. 38 of Gane).  Gane teaches explicitly that it is indeed logical that natural calcium carbonate can be 3O+ ion-providers well known in the paper industry (col. 1, ll. 48-51 of Gane).  And, Gane teaches treating the calcium carbonate pigment with a combination of one or more medium-strong to strong providers of H3O+ ions and gaseous CO2 (col. 6, l. 56 - col. 7, l. 12 of Gane).
At the time the invention was made, a person having ordinary skill in the art would recognize and appreciate both Kautar Oy and Gane teach processes for the preparation of PCC.  A person having ordinary skill in the art would be motivated to modify the teachings of Kautar Oy and add one or more medium-strong or strong providers of H3O+ ions in the presence of gaseous CO2 per Gane’s teachings in the PCC containing aqueous mixture of the second embodiment of Kautar Oy.  A person having ordinary skill in the art would be motivated to do so because Kautar Oy seeks to improve the acid resistance of the resultant PCC and Gane teaches adding one or more medium-strong or strong providers of H3O+ ions in the presence of gaseous CO2 serves this same purpose.
Lastly, Applicant’s independent claim 1 is a product-by-process claim drawn to a claimed surface-reacted precipitated calcium carbonate prepared by a process.  Applicant’s independent claim 1 does not recite any structure, express or implied, of the claimed surface-reacted precipitated calcium carbonate; thus the claimed product cannot only be defined by the process steps by which the claimed product is made and/or the recited method steps are not expected to impart distinctive structural characteristics to the claimed product. MPEP 2113 [R-10.2019] (I)

Claims 2-8, 10-12, 15, 18-22, 25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 98/41475 A1 to Kautar Oy hereinafter (hereinafter “Kautar Oy”) (copy provided by Applicant) in view of United States Patent No. 6,666,953 B1 to Gane  as applied to claim 1 above, and further in view of United States Patent No. 2,485,287 to Henson et al. (hereinafter “Henson”).

Referring to Applicant’s claim 2, Kautar Oy teaches a surface-reacted precipitated calcium carbonate (PCC) pigment (See Abstract; page 9, ll. 1-21 of Kautar Oy) prepared by a process comprising contacting a PCC-comprising pigment (page 9, ll. 1-21; Kautar Oy teaches using precipitated CaCO3 prepared with the apparatus taught therein) with at least one anion being capable of forming water-insoluble calcium salts (page 9, l. 1 - page 10, l. 4; Kautar Oy teaches adding H3PO4 in the first embodiment and including an additive to the second alternative embodiment to obtain PCC having a layer of Ca3(PO4)2; the additive of second embodiment of Kautar Oy can be H3PO4) and with an excess of solubilized calcium ions (pages 10-13, Examples 1 and 3-5 of Kautar Oy), said calcium ions and anion being solubilized in an aqueous medium to form a slurry of surface-reacted PCC-comprising pigment (page 9, l. 1 – page 10, l. 4; Kautar Oy teaches the additive is added to an aqueous mixture containing PCC, hence the PO4-3 anion is solubilized in an aqueous medium), wherein said surface-reacted PCC comprises an insoluble at least partially crystalline calcium salt of said anion formed on the surface of at least part of the PCC (page 9, l. 1, - page 10, l. 4; Kautar Oy teaches the obtained surface treated PCC particles contain, e.g., core of CaCO3, layer of Ca3(PO4)2, layer of CaCO3, and a surface of Ca3(PO4)2; the surface of Ca3(PO4)2 is equivalent to Applicants’ claim term “at least partially crystalline calcium salt of said anion”).
Kautur Oy as modified by Gane teaches contacting the PCC-comprising pigment in an aqueous medium (page 9, ll. 1-21 of Kautar Oy) with at least one anion that is solubilized in an aqueous medium (page 9, l. 1 - page 10, l. 4 of Kautar Oy) and forms water-insoluble calcium 43- (page 9, l. 1 - page 10, l. 4 of Kautar Oy), wherein the anion is added in quantities of 19.1% aqueous solution of phosphoric acid (col. 31, ll. 1-25, 47-67; Example 6B of Gane), 20% aqueous solution of phosphoric acid (col. 20, ll. 17-52; Test No. 19; col. 22, ll. 15-61; Test No. 23; col. 24, l. 12 – col. 25, l. 60; Test Nos. 26 and 27; col. 29, ll. 27-67; Example 5A of Gane) and 30% aqueous solution of phosphoric acid (col. 29, ll. 27-49; col. 30, ll. 27-46; Example 5B; col. 31, ll. 1-25; col. 32, ll. 1-22; Example 6B of Gane), and wherein the PCC-comprising pigment in the aqueous medium, the at least one anion, and excess solubilized calcium ions are mixed to form a slurry of surface-reacted PCC comprising an insoluble, at least partially crystalline calcium salt of said anion formed on the surface of at least part of the PCC (page 9, l. 1, - page 10, l. 4 of Kautar Oy), wherein the excess solubilized calcium ions are provided by the addition to the aqueous medium of: H3O+ ions by addition of an acid or an acid salt that provides all or part of excess solubilized calcium ions in the aqueous medium (col. 1, ll. 42-51; col. 6, l. 17 - col. 7, l. 38 of Gane), wherein the acid or acid salt is a sulphur comprising acid, sulphuric acid (col. 6, ll. 37-41; col. 9, ll. 22-36 of Gane), hydrochloric acid (col. 6, ll. 37-41 of Gane), acetic acid (col. 4, ll. 35-62 of Gane), or a soluble calcium acid salt thereof (page 9, l. 1 - page 13, l. 19; Examples 1-5 of Kautar Oy), and/or a soluble neutral calcium salt that provides all or part of excess solubilized calcium ions in the aqueous medium (page 9, l. 1 - page 13, l. 19; Examples 1-5 of Kautar Oy).  The exemplary quantities of anion present as taught by Kautar Oy as modified by Gane render obvious Applicant’s claimed range.  The exemplary quantities of anion present as MPEP 2144.05 [R-10.2019] (I)
Although Kautar Oy as modified by Gane teaches the PCC-comprising pigment in the aqueous medium, the at least one anion, and excess solubilized calcium ions are mixed to form a slurry of surface-reacted PCC comprising an insoluble, at least partially crystalline calcium salt of said anion formed on the surface of at least part of the PCC (page 9, l. 1, - page 10, l. 4 of Kautar Oy), Kautar Oy as modified by Gane does not teach explicitly mixing is done “so as to develop a laminar flow” according to Applicant’s claim language.
However, Henson teaches plastic compositions comprising a plastic material in intimate association with a compounding material (col. 1, ll. 1-3 of Henson). In carrying out the process disclosed therein, Henson teaches a preferred form of apparatus for carrying out the methods of this invention is a liquid mixing device comprising a pipe or other elongated hollow form of limited total volume into which the reactants are introduced as separate solutions at the bottom thereof, and allowed to flow upward along the pipe under conditions of stream-lined flow, whereby the reactants intermingle by diffusional processes, and precipitation of the insoluble compounding material and coagulation of the aqueous dispersion occurs at the diffusional interface between the separate solutions (col. 3, ll. 8-19 of Henson). Of course, these separate solutions must be introduced to such a device at such a rate that the conditions of flow remain below the critical range at which turbulence occurs (col. 3, ll. 19-23 of Henson). To illustrate, with the flow rates of the examples, Henson teaches reactant solutions of a strength to produce final slurries of about 1 to 6% total solids content produce best results, while higher concentrations tend to produce pigment agglomeration and particle growth (col. 15, ll. 4-9 of Henson). Thus, Henson teaches it was found that slurry concentrations of a higher total solids 

Referring to Applicant’s claim 3, Kautur Oy as modified by Gane and Henson teaches the H3O+ ions provide all or part of said excess solubilized calcium ions by dissolution of the PCC to liberate calcium ions (col. 1, ll. 42-51; col. 6, l. 17 - col. 7, l. 38 of Gane). 

Referring to Applicant’s claim 4, Kautur Oy as modified by Gane and Henson teaches the acid or acid salt that provides all or part of the excess solubilized calcium ions is sulphuric acid (col. 6, ll. 37-41; col. 9, ll. 22-36 of Gane), hydrochloric acid (col. 6, ll. 37-41 of Gane), or acetic acid (col. 4, ll. 35-62 of Gane).

Referring to Applicant’s claim 5, Kautur Oy as modified by Gane and Henson teaches the anion is a phosphate-comprising anion, PO43- (col. 27, ll. 21-38; col. 29, l. 27 – col. 35, l. 67; Examples 4, 5, 5A, 5B, 5C, 6, 6A, 6B, 6C, 6D, 7, 7A, 7B, 7C, 7D and 8 of Gane).

Referring to Applicant’s claim 6, Kautur Oy as modified by Gane and Henson teaches the anion is a carbonate-comprising anion that is generated in situ via the introduction of gaseous CO2 to the slurry (page 9, l. 1 - page 10, l. 4; Kautar Oy).

Referring to Applicant’s claim 7, Kautur Oy as modified by Gane and Henson teaches the anion is added in quantities of 19.1% aqueous solution of phosphoric acid (col. 31, ll. 1-25, 47-67; Example 6B of Gane), 20% aqueous solution of phosphoric acid (col. 20, ll. 17-52; Test No. 19; col. 22, ll. 15-61; Test No. 23; col. 24, l. 12 – col. 25, l. 60; Test Nos. 26 and 27; col. 29, ll. 27-67; Example 5A of Gane) and 30% aqueous solution of phosphoric acid (col. 29, ll. 27-49; 4-3, as 1 mole of phosphoric acid generates 1 mole of PO4-3 anion.  The exemplary quantities of anion present taught by Kautar Oy as modified by Gane and Henson render obvious Applicant’s claimed range.  The exemplary quantities of anion present taught by Kautar Oy as modified by Gane and Henson lie within and share the highest endpoint of Applicant’s claimed range of “between 15 and 30% by weight, based on the weight of said PCC”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 8, Kautar Oy as modified by Gane and Henson teaches the excess solubilized calcium ions are provided by addition of sulphuric acid (col. 6, ll. 37-41; col. 9, ll. 22-36 of Gane), hydrochloric acid (col. 6, ll. 37-41 of Gane) or acetic acid (col. 4, ll. 35-62 of Gane).

Referring to Applicant’s claim 10, Kautar Oy as modified by Gane and Henson teaches the H3O+ ions are provided by addition of hydrochloric acid (col. 6, ll. 37-41 of Gane), and the anion is a phosphate-comprising anion provided by addition of H3PO4 (col. 27, ll. 21-38; col. 29, l. 27 – col. 35, l. 67; Examples 4, 5, 5A, 5B, 5C, 6, 6A, 6B, 6C, 6D, 7, 7A, 7B, 7C, 7D and 8 of Gane).

Referring to Applicant’s claim 11, Kautar Oy as modified by Gane and Henson teaches the H3O+ ions are provided by addition of acetic acid (col. 4, ll. 35-62 of Gane), and the anion is 3PO4 (col. 27, ll. 21-38; col. 29, l. 27 – col. 35, l. 67; Examples 4, 5, 5A, 5B, 5C, 6, 6A, 6B, 6C, 6D, 7, 7A, 7B, 7C, 7D and 8 of Gane)

Referring to Applicant’s claim 12, Kautar Oy as modified by Gane and Henson teaches the H3O+ ions are provided by addition of sulphuric acid (col. 6, ll. 37-41; col. 9, ll. 22-36 of Gane), and the anion is a phosphate comprising anion provided by addition of H3PO4 (col. 27, ll. 21-38; col. 29, l. 27 – col. 35, l. 67; Examples 4, 5, 5A, 5B, 5C, 6, 6A, 6B, 6C, 6D, 7, 7A, 7B, 7C, 7D and 8 of Gane).

Referring to Applicant’s claim 15, Kautar Oy as modified by Gane and Henson teaches the H3O+ ions are provided by addition of hydrochloric acid (col. 6, ll. 37-41 of Gane), and the anion is a phosphate comprising anion provided by addition of Na3PO4 (col. 27, ll. 21-38; col. 29, l. 27 – col. 35, l. 67; Examples 4, 5, 5A, 5B, 5C, 6, 6A, 6B, 6C, 6D, 7, 7A, 7B, 7C, 7D and 8 of Gane).

Referring to Applicant’s claim 18, Kautar Oy as modified by Gane and Henson teaches providing precipitated calcium carbonate-comprising pigment in the identical or substantially identical manner as Applicant’s claimed providing step, providing H3O+ ions in the identical or substantially identical manner as Applicant’s claimed providing H3O+ ions step, providing at least one anion in the identical or substantially identical manner as Applicant’s claimed providing at least one anion step, and contacting said PCC-comprising pigment in the identical or substantially identical manner as Applicant’s claimed contacting step.  Given the identical or substantially identical nature of all the process steps taught by the prior art when compared to MPEP 2112.01 [R-08.2012] (I)

Referring to Applicant’s claim 19, Kautar Oy as modified by Gane and Henson teaches the surface-reacted PCC pigment is in the form of a slurry (page 9, l. 1 – page 13, l. 19; Examples 1-5 of Kautar Oy).

Referring to Applicant’s claim 20, Kautar Oy as modified by Gane and Henson teaches the surface-reacted PCC pigment is dried to obtain a dry surface-reacted PCC product (col. 4, ll. 35-62 of Gane).

Referring to Applicant’s claim 21, Kautar Oy as modified by Gane and Henson teaches the dry surface-reacted PCC product is treated with one or more fatty acids (col. 4, ll. 35-62 of Gane).

Referring to Applicant’s claim 22, Kautar Oy as modified by Gane and Henson teaches the salt of the anion extends from the surface of at least part of the surface-reacted PCC pigment (page 9, l. 1, - page 10, l. 4 of Kautar Oy).

Referring to Applicant’s claim 24, the teaching that “having a BET specific surface area that is at least three times greater than the BET specific surface area of the PCC in the PCC-MPEP 2112.01 [R-10.2019] (I) Given the method steps taught by ECC as modified by Kautar Oy as modified by Gane and Henson are identical or substantially identical to those method steps recited in Applicant’s independent claim 1 and dependent claim 2, the resultant surface-reacted PCC pigment of Kautar Oy as modified by Gane and Henson likely are also identical or substantially identical to the claimed surface-reacted PCC pigment of Applicant’s independent claim 1 and dependent claim 2.  For this reason, the teaching that “having a BET specific surface area that is at least three times greater than the BET specific surface area of the PCC in the PCC-comprising pigment” is inherent within and/or obvious in light of the teachings of Kautar Oy as modified by Gane and Henson.

Referring to Applicant’s claim 25, Kautar Oy as modified by Gane and Henson teaches the dry surface-reacted PCC product having a BET specific surface area of from 30 to 60 m2/g (col. 7, ll. 47-52 of Gane) and exemplary BET specific surface area values of 38.5 m2/g (col. 29, ll. 50-57; Example 5A of Gane), 44.2 m2/g (col. 30, ll. 25-36; Example 5B of Gane) and 58.4 m2/g (col. 30, ll. 48-57; Example 5C of Gane).  The BET specific surface area range taught by 2/g”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 26, the teaching “a pore volume of 1 to 2.2 cm3/g” is inherent within and/or obvious in light of the teachings of Kautar Oy as modified by Gane and Henson.  Kautar Oy as modified by Gane and Henson teaches a surface-reacted PCC pigment made according to a method (page 9, l. 1 - page 13, l. 19; Examples 1-5 of Kautar Oy; col. 1, ll. 42-51; col. 4, ll. 35-62; col. 6, l. 17 - col. 7, l. 38; col. 9, ll. 22-36; col. 20, ll. 17-52; Test No. 19; col. 22, ll. 15-61; Test No. 23; col. 24, l. 12 – col. 25, l. 60; Test Nos. 26 and 27; col. 29, ll. 27-67; col. 30, ll. 27-46; col. 31, ll. 1-25, 47-67; Examples 5A, 5B, 6B of Gane; col. 1, ll. 1-3; col. 3, ll. 8-23; col. 15, ll. 4-21 of Henson) that is identical or substantially identical to the method steps recited in Applicant’s independent claim 1 and dependent claim 2.  MPEP 2112.01 [R-10.2019] (I) Given the method steps taught by ECC as modified by Kautar Oy as modified by Gane and Henson are identical or substantially identical to those method steps recited in Applicant’s independent claim 1 and dependent claim 2, the resultant surface-reacted PCC pigment of Kautar Oy as modified by Gane and Henson likely are also identical or substantially identical to the claimed surface-reacted PCC pigment of Applicant’s independent claim 1 and dependent claim 2.  For this reason, the teaching “a pore volume of 1 to 2.2 cm3/g” is inherent within and/or obvious in light of the teachings of Kautar Oy as modified by Gane and Henson.

Referring to Applicant’s claim 27, Kautar Oy as modified by Gane and Henson teaches paper (page 1, ll. 15-17 of Kautar Oy; col. 33, ll. 1-3; Example 7 of Gane), plastic (page 1, ll. 15-.

Claims 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 98/41475 A1 to Kautar Oy hereinafter (hereinafter “Kautar Oy”) (copy provided by Applicant) in view of United States Patent No. 6,666,953 B1 to Gane (hereinafter “Gane”) and United States Patent No. 2,485,287 to Henson et al. (hereinafter “Henson”) as applied to claim 2 above, and further in view of United States Patent No. 7,033,428 to Drummond (hereinafter “Drummond”).

Referring to Applicant’s claim 9, although Kautar Oy as modified by Gane and Henson teaches the anion is a phosphate-comprising anion provided by addition of H3PO4 (col. 27, ll. 21-38; col. 29, l. 27 – col. 35, l. 67; Examples 4, 5, 5A, 5B, 5C, 6, 6A, 6B, 6C, 6D, 7, 7A, 7B, 7C, 7D and 8 of Gane), Kautar Oy as modified by Gane and Henson does not teach explicitly that “the excess solubilized calcium ions are provided by addition of a soluble neutral calcium salt selected from the group consisting of CaCl2 and Ca(NO3)2” according to Applicant’s claim language. 
However, Drummond teaches a method of making acid stabilized calcium carbonate such as precipitated calcium carbonate (See Abstract of Drummond).  In carrying out the process disclosed therein, Drummond teaches preferred water-soluble calcium salts, for providing calcium carbonate slurry, include calcium nitrate (col. 3, ll. 29-35; col. 5, ll. 4-22; See claim 1 of Drummond).
3O+ ions of Kautar Oy as modified by Gane and Henson can be provided by calcium nitrate as taught by Drummond.  A person having ordinary skill in the art at the time the invention was made would be motivated to make such a substitution given Drummond's teachings that calcium nitrate can be utilized in a method for producing precipitated calcium carbonate.

Referring to Applicant’s claim 14, although Kautar Oy as modified by Gane and Henson teaches the anion is a phosphate-comprising anion provided by addition of H3PO4 (page 9, l. 1 - page 10, l. 4 of Kautar Oy), Kautar Oy as modified by Gane and Henson does not teach explicitly the solubilized calcium ions are “provided by addition of Ca(NO3)2” according to Applicant’s claim language.
However, Drummond teaches a method of making acid stabilized calcium carbonate such as precipitated calcium carbonate (See Abstract of Drummond).  In carrying out the process disclosed therein, Drummond teaches preferred water-soluble calcium salts, for providing calcium carbonate slurry, include calcium nitrate (col. 3, ll. 29-35; col. 5, ll. 4-22; See claim 1 of Drummond).
At the time the invention was made a person having ordinary skill in the art would recognize and appreciate the Kautar Oy and Drummond are both drawn to methods for producing precipitated calcium carbonate.  A person having ordinary skill in the art at the time the invention was made would find it obvious the H3O+ ions of Kautar Oy as modified by Gane .

Claims 9, 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 98/41475 A1 to Kautar Oy hereinafter (hereinafter “Kautar Oy”) (copy provided by Applicant) in view of United States Patent No. 6,666,953 B1 to Gane (hereinafter “Gane”) and United States Patent No. 2,485,287 to Henson et al. (hereinafter “Henson”) as applied to claim 2 above, and further in view of United States Patent No. 2,313,844 to R.W. Sullivan (hereinafter “Sullivan”).

Referring to Applicant’s claim 9, although Kautar Oy as modified by Gane and Henson teaches the anion is a phosphate-comprising anion provided by addition of H3PO4 (col. 27, ll. 21-38; col. 29, l. 27 – col. 35, l. 67; Examples 4, 5, 5A, 5B, 5C, 6, 6A, 6B, 6C, 6D, 7, 7A, 7B, 7C, 7D and 8 of Gane), Kautar Oy as modified by Gane and Henson does not teach explicitly that the “the excess solubilized calcium ions are provided by addition of a soluble neutral calcium salt selected from the group consisting of CaCl2 and Ca(NO3)2” according to Applicant’s claim language.
However, Sullivan teaches a method for producing precipitated calcium carbonate using reacting liquors such as calcium chloride (See Abstract; page 1, l. 19 – page 2, l. 43; page 6, right hand column, l. 39 - page 7, right hand column, l. 65 of Sullivan).
3O+ ions of Kautar Oy as modified by Gane and Henson can be provided by calcium chloride as taught by Sullivan.  A person having ordinary skill in the art at the time the invention was made would be motivated to make such a substitution given Sullivan's teachings that calcium chloride can be utilized in a method for precipitating calcium carbonate.

Referring to Applicant’s claim 13, although Kautar Oy as modified by Gane and Henson teaches the anion is a phosphate-comprising anion provided by addition of H3PO4 (col. 27, ll. 21-38; col. 29, l. 27 – col. 35, l. 67; Examples 4, 5, 5A, 5B, 5C, 6, 6A, 6B, 6C, 6D, 7, 7A, 7B, 7C, 7D and 8 of Gane), Kautar Oy as modified by Gane and Henson does not teach explicitly that the solubilized calcium ions are “provided by addition of CaCl2” according to Applicant’s claim language.
However, Sullivan teaches a method for producing precipitated calcium carbonate using reacting liquors such as calcium chloride (See Abstract; page 1, l. 19 – page 2, l. 43; page 6, right hand column, l. 39 - page 7, right hand column, l. 65 of Sullivan).
At the time the invention was made a person having ordinary skill in the art would recognize and appreciate Kautar Oy and Sullivan are both drawn to methods for producing precipitated calcium carbonate.  A person having ordinary skill in the art at the time the invention was made would find it obvious the H3O+ ions of Kautar Oy as modified by Gane and Henson can be provided by calcium chloride as taught by Sullivan.  A person having ordinary 

Referring to Applicant’s claim 16, although Kautar Oy as modified by Gane and Henson teaches the H3O+ ions are provided by addition of hydrochloric acid (col. 6, ll. 37-41 of Gane) and the anion is a phosphate-comprising anion provided by addition of H3PO4 (col. 27, ll. 21-38; col. 29, l. 27 – col. 35, l. 67; Examples 4, 5, 5A, 5B, 5C, 6, 6A, 6B, 6C, 6D, 7, 7A, 7B, 7C, 7D and 8 of Gane), Kautar Oy as modified by Gane and Henson does not teach explicitly both the H3O+ ions and anion are provided “in the presence of NaCl” according to Applicant’s claim language.
However, Sullivan teaches a method for producing precipitated calcium carbonate using reacting liquors such as sodium chloride (See Abstract; page 1, l. 19 – page 2, l. 43; page 6, right hand column, l. 39 - page 7, right hand column, l. 65 of Sullivan).
At the time the invention was made a person having ordinary skill in the art would recognize and appreciate Kautar Oy and Sullivan are both drawn to methods for producing precipitated calcium carbonate.  A person having ordinary skill in the art at the time the invention was made would find it obvious the H3O+ ions and anion of Kautar Oy as modified by Gane and Henson can be provided in the presence of sodium chloride as taught by Sullivan.  A person having ordinary skill in the art at the time the invention was made would be motivated to make such a substitution given Sullivan's teachings that sodium chloride can be utilized in a method for precipitating calcium carbonate. 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 98/41475 A1 to Kautar Oy hereinafter (hereinafter “Kautar Oy”) (copy provided by Applicant) in view of United States Patent No. 6,666,953 B1 to Gane (hereinafter “Gane”) and United States Patent No. 2,485,287 to Henson et al. (hereinafter “Henson”) as applied to claim 2 above, and further in view of United States Patent No. 2,114,600 to M. Larsson (hereinafter “Larsson”).

Referring to Applicant’s claim 17, although Kautar Oy as modified by Gane teaches the H3O+ ions are provided by addition of hydrochloric acid (col. 6, ll. 37-41 of Gane) and the anion is a phosphate-comprising anion provided by addition of H3PO4 (col. 27, ll. 21-38; col. 29, l. 27 – col. 35, l. 67; Examples 4, 5, 5A, 5B, 5C, 6, 6A, 6B, 6C, 6D, 7, 7A, 7B, 7C, 7D and 8 of Gane), Kautar Oy as modified by Gane does not teach explicitly both the H3O+ ions and anion are provided “in the presence of KNO3” according to Applicant’s claim language.
However, Larsson teaches a method for manufacturing dicalcium phosphate and alkali salts (See Abstract of Larsson), whose by-products include precipitated calcium carbonate (page 1, left hand column, ll. 23-29, 39-54; page 2, right hand column, ll. 1-9 of Larsson).  In carrying out the invention disclosed therein, Larsson teaches utilizing potassium nitrate during the reaction forming the precipitated calcium carbonate (page 2, left hand column, l. 47 – page 2, right hand column, l. 52 of Larsson).
At the time the invention was made a person having ordinary skill in the art would recognize and appreciate Kautar Oy and Larsson are drawn to methods for producing precipitated calcium carbonate.  A person having ordinary skill in the art at the time the invention was made would find it obvious the H3O+ ions and anion of Kautar Oy as modified by Gane can be provided in the presence of potassium nitrate as taught by Larsson.  A person .

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 98/41475 A1 to Kautar Oy hereinafter (hereinafter “Kautar Oy”) (copy provided by Applicant) in view of United States Patent No. 6,666,953 B1 to Gane (hereinafter “Gane”) and United States Patent No. 2,485,287 to Henson et al. (hereinafter “Henson”) as applied to claim 2 above, and further in view of United States Patent No. 3,520,813 to Hansen et al. (hereinafter “Hansen”).

Referring to Applicant’s claim 23, Kautar Oy as modified by Gane and Henson does not teach explicitly the salt of the anion comprises “one or more of octacalcium phosphate (OCP), hydroxyapatite (HAP) and tricalcium phosphate (TCP)” according to Applicant’s claim language.
However, Hansen teaches a method and composition for the treatment of boiler waters containing calcium and magnesium impurities (See Abstract; col. 1, ll. 15-18 of Hansen).  In carrying out the method disclosed therein, Hansen teaches utilizing a precipitating agent capable of reacting with calcium impurities in the presence of an acid to form a precipitate (See Abstract; col. 1, ll. 20-23 of Hansen).  Hansen teaches the precipitating agents include weak acid anions, such as phosphates and carbonates, and, more specifically, any water-soluble phosphate compounds capable of reacting with calcium impurities to form calcium phosphate and hydroxyapatite (HAP) (col. 2, ll. 16-21; col. 6, l. 73 – col. 7, l. 3 of Hansen).
. 

Response to Arguments
Applicant's arguments filed November 19, 2021 and December 7, 2021 have been fully considered but they are not persuasive.
Applicant asserts the Kautar Oy reference teaches a method that is disclosed in the specification of the present application and known to not produce the desired result, that is, the claimed slurry of a surface-treated precipitated calcium carbonate recited in independent claim 1.  Applicant then discusses at length disclosure of the specification of the present application pertaining to the method for making the claimed slurry of independent claim 1.  Applicant asserts the Gane reference, alone or in combination with Kautar Oy, does not cure the deficiencies of the Kautar Oy reference.  For this reason, Applicant asserts the rejection of independent claim 1 is overcome and should be withdrawn.  With respect to the remaining rejections of the dependent claims under 35 USC 103, Applicant relies on the remarks in support of the patentability of 
Examiner disagrees.  Applicant’s independent claim 1 is a product-by-process claim under MPEP 2113 [R-10.2019] (I) and recites only a single process step that alone cannot lead to the claimed structure recited therein.  Applicant’s lengthy remarks discussing various requisite reaction conditions to achieve the claimed structure are an attempt to import limitations from the specification as originally filed into independent claim 1.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the anion source, quantity of anion, mixing conditions, source of excess solubilized calcium ions) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For this reason, Applicant’s remarks are not considered persuasive and the rejection of independent claim 1 under 35 USC 103 is maintained.  For this reason too, the pending rejections of the dependent claims under 35 USC 103 also are maintained.

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731